Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claim 1-16 in the reply filed on August 2, 2021 is acknowledged.
Specification
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 1-16 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of copending Application No. 16/509,830 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
5.	Claims 4-7, 8, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “glycerine” in claim 4 is used by the claim to mean “a fatty acid,” while the accepted meaning is “a polyol alcohol.” The term is indefinite because the specification does not clearly redefine the term.
  	Claims 5-7 are rejected because the claimed amount of the thickening agent is outside of the range set forth in claim 1
 	Claim 8 is rejected because it is not clear what “laurel” is with respect to the sulfate. Perhaps Applicant intended --lauryl--.  Also, the claim is rejected because the claimed amount of the detergent is outside of the range set forth in claim 1.

 	Claim 14 is rejected because the language “selected from the group consisting essentially of” is improper Markush language.  Proper Markush language is –selected from the group consisting of”.
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims place no further material limitations on the lubric gel composition.  A spray canister and a pressurized delivery system do not .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3, 5-6, 8-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO2007120547 (appears on PTO-1449) in view of Kasturi (US 6,903,064), appears on the PTO-892).
WO teaches an aqueous liquid detergent composition comprising about 0.05% to about 0.4% by wt of the composition of a cationic hydroxyethyl cellulose, from 5% to about 30% by wt of the composition of a surfactant comprising at least one anionic surfactant and at least one nonionic surfactant, and 2 to about 15% by wt of a fatty acid (see abstract).  The detergent may also include other surfactants such as ampholytic or cationic (see page 6, last two paragraphs).  The anionic surfactants are those such as sodium salts of organic sulfuric reaction products having in their molecular structure an alkyl group containing from about 10 to about 20 carbon atoms and a sulfuric acid ester group(see page 7, third paragraph).  These compounds would include sodium lauryl sulfate.  The fatty acid may be any fatty acid that contains from about 8 to 24 carbon atoms (see page 8, first full paragraph).  
 	The aqueous composition comprises 3 to about 98% water, which would include deionized water (see page 11, fourth paragraph).  The detergent composition also contains a dye (see Examples, page 12).  WO meets the limitations of the claims other than the differences set forth below.
 	WO does not specifically teach the claimed thickener.  However, Kasturi teaches that thickening agents or suspending agent are used in detergents and may include methylcellulose and guar gum in an amount form 0.1 to 10% (see col. 73, line 63 through col. 74, lines 1-3; col. 75, lines 7-16; col. 77, lines 41-44).
 	Kasturi also teaches the detergent compositions may contain at least 0.5 wt % sodium lauryl sulfate as an anionic surfactant, as set forth in WO; at least 0.5 wt% octyl sulfosuccinate as an anionic surfactant (col. 95, lines 37-54; col. 96, lines 47-54; col. 97, ;lines 35-43); and 0.25% sodium benzoate (see col. 130, line 16).

 	With respect to Applicant’s intended use, it is well settled that no patentable weight is given to the intended use when claims are directed to the composition per se. A recitation of the intended use of the claimed invention must result in a structural/chemical difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or composition is capable of performing the intended use, then it meets the claim.
 	With respect to claims 15 and 16, since the claims are directed to the composition, no patentable weight has been given to the canister and delivery system,  However, the prior art composition is more than capable of being sprayed by the devices of these claims.
12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007120547 in view of Kasturi (US 6,903,064) further in view of Miracle (US 20150203795, appears on PTO-892).
 	Modified WO does not specifically teach the use of glycerine.  However, it does teach the use of ethanol (see Table page 12).  Miracle teaches that detergents use ethanol and glycerol (glycerine) in amounts of 0.1-5% (see para 0179).
 	It would have been obvious to replace the ethanol of WO with glycerol because Miracle teaches that the alcohol and polyol are equivalent for the purpose as a solvent in detergents.
7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007120547 in view of Kasturi (US 6,903,064) further in view of EP 106692 (Appears on PTO-892).
 	Modified WO does not specifically teach the presence of 0.2-10 % polyethylene glycol (polyethylene oxide).  However, EP teaches this difference (see abstract; page 10, lines 33-35).
 	It would have been obvious to one of ordinary skill in the art to include polyethylene oxide in the composition because EP teaches that the compound provides enhanced cleaning.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2007120547 in view of Kasturi (US 6,903,064) further in view of Molenda (US 20060130246, appears on the PTO-892).
 	Modified WO does not specifically teach that the ampholytic (amphoteric) surfactant may be cocoaminopropionate.  However, Molenda meets this limitation (see para 0048).
 	It would have been obvious to one of ordinary skill in the art to select cocoaminopropionate as the surfactant because WO teaches that any ampholytic surfactant may be used in its composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16830362/20210814